Exhibit 10.1

AMENDMENT No. 4 TO CREDIT AGREEMENT

This AMENDMENT No. 4 (this “Fourth Amendment”), dated April 27, 2016, to the
Credit Agreement referred to below by and among Tallgrass Energy Partners, LP, a
Delaware limited partnership (the “Borrower”), the other Loan Parties party
hereto (collectively, the “Grantors”), the Lenders party hereto, the Issuing
Banks party hereto, the Swing Line Lenders party hereto and Barclays Bank PLC,
as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the several Lenders parties thereto, the Issuing Banks
party thereto, the Swing Line Lenders party thereto and the Administrative Agent
and Collateral Agent have entered into that certain Credit Agreement, dated as
of May 17, 2013, as amended by (i) Amendment No. 1 to Credit Agreement, dated as
of June 25, 2014, among the Borrower, the several Lenders party thereto, the
Issuing Banks party thereto, the Swing Line Lenders party thereto and the
Administrative Agent and Collateral Agent, (ii) Amendment No. 2 to Credit
Agreement, dated as of November 24, 2015, among the Borrower, the other Loan
Parties party thereto, the Lenders party thereto, the Issuing Banks party
thereto, the Swing Line Lenders party thereto and the Administrative Agent and
Collateral Agent, and (iii) Amendment No. 3 to Credit Agreement, dated as of
January 11, 2016, among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent and Collateral Agent
(together with the exhibits and schedules attached thereto, as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”; capitalized terms used but not defined herein shall have the
meanings assigned to them in the Credit Agreement);

WHEREAS, the Borrower has requested this amendment to the Credit Agreement, as
described in more detail in this Fourth Amendment;

WHEREAS, the Lenders party hereto, the Issuing Banks party hereto, the Swing
Line Lenders party hereto, the Administrative Agent and the Collateral Agent are
willing, on the terms and subject to the conditions set forth below, to consent
to the amendment of the Credit Agreement as provided herein; and

WHEREAS, pursuant to that certain letter agreement, dated as of April 22, 2016,
by and among the Borrower and Wells Fargo Securities, LLC and Barclays Bank PLC,
as joint lead arrangers (collectively, the “Arrangers”), the Borrower has
retained the Arrangers to act as joint bookrunners and joint lead arrangers in
connection with this Fourth Amendment (the “Engagement Letter”).

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. As used in this Fourth
Amendment:

“Administrative Agent” is defined in the preamble hereto.

“Arrangers” is defined in the preamble hereto.

“Assignee Lender” is defined in Section 3.2.

“Assignor Lender” is defined in Section 3.2.

“Borrower” is defined in the preamble hereto.

“Collateral Agent” is defined in the preamble hereto.

“Credit Agreement” is defined in the first recital hereto.

“Engagement Letter” is defined in the fourth recital hereto.

“Fourth Amendment” is defined in the preamble hereto.

“Fourth Amendment Effective Date” shall mean the date on which the conditions
set forth in Article IV of this Fourth Amendment are satisfied or waived.

“REX Acquisition” means the acquisition by a REX HoldCo, directly or indirectly
through REX Holdings, of not less than a 16-2/3% membership interest in Rockies
Express Pipeline LLC, a Delaware limited liability company, pursuant to the REX
MPA.

“REX Closing Date” is defined in Section 3.1(a).

“REX MPA” means that certain Membership Interest Purchase Agreement dated as of
March 29, 2016 by and between Sempra REX Holdings, LLC and Rockies Express
Holdings, LLC.

 

2



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO LOAN DOCUMENTS

Effective as of the Fourth Amendment Effective Date, the Credit Agreement is
hereby amended as follows:

SECTION 2.1 Amendments to Defined Terms. The following defined terms in Section
1.01 of the Credit Agreement are amended as follows:

(a) The definition of “Amended Engagement Letter” is hereby deleted in its
entirety and replaced with the following definition:

“Amended Engagement Letter” shall mean the Engagement Letter dated April 22,
2016 by and among the Borrower and the Arrangers, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

(b) The definition of “Consolidated EBITDA” is hereby deleted in its entirety
and replaced with the following definition:

“Consolidated EBITDA” shall mean, at any Date of Determination for the
Applicable Period related thereto, an amount equal to Consolidated Net Income in
respect of such Applicable Period plus

(x) the sum of the following, without duplication, and in the cases of clauses
(a) and (b), to the extent deducted in calculating such Consolidated Net Income:

(a) (i) provision for all Taxes (whether or not paid, estimated or accrued)
based on income, profits or capital (including penalties and interest, if any),
net of any applicable credits, (ii) Consolidated Interest Expense and (iii)
depreciation, amortization and all other non-cash charges or non-cash losses,
plus

(b) any costs or expenses pursuant to any equity-related benefit plan, or any
stock subscription or shareholder agreement, to the extent funded with cash
proceeds contributed to the capital of the Borrower as common equity, plus

(c) for any Material Projects commenced (or acquired) by the Borrower or any
Restricted Subsidiary with a Commencement Date occurring on or prior to the Date
of Determination, Consolidated EBITDA Material Project Adjustments for such
Material Project for such period; provided that the aggregate amount of
adjustments included in this clause (c) for any period (1) in respect of all
Material Projects taken together (other than the Pony Express Material Project)
shall not exceed 15% of pro forma Consolidated EBITDA (calculated without giving
effect to this clause (c)) and (2) in respect of the Pony Express Material
Project shall not exceed the Pony Express Adjustment Limit,

minus

 

3



--------------------------------------------------------------------------------

(y) the following to the extent included in calculating such Consolidated Net
Income, without duplication:

(a) without duplication of the netting provided in clause (x)(a)(i) above,
Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period;

(b) all cash payments made during such period on account of reserves,
restructuring charges, and other non-cash charges added to Consolidated Net
Income pursuant to clause (x)(a)(iii) above; and

(c) other income of the Borrower and the Restricted Subsidiaries increasing
Consolidated Net Income which does not represent a cash item in such period;

provided, however, that if REX is a Restricted Subsidiary, the amount of any
adjustment pursuant to clause (x) or (y) above attributable to REX shall be
equal to the total amount of such item multiplied by the percentage of the
Equity Interests of REX directly or indirectly owned by the Borrower and its
Wholly-Owned Restricted Subsidiaries.

Notwithstanding the foregoing, (a) for purposes of calculating the Total
Leverage Ratio for purposes of Section 4.02(n), Consolidated EBITDA for the
Applicable Period shall be deemed to be $76,300,000, (b) for purposes of
calculating the Total Leverage Ratio and Interest Coverage Ratio for any period
(A) the Consolidated EBITDA of any Person that becomes a Restricted Subsidiary
acquired by the Borrower or any Restricted Subsidiary pursuant to either a
Permitted Acquisition for Acquisition Consideration greater than $10,000,000 or
an investment made pursuant to Section 6.04(k), (l) (but only beginning at the
end of the third full fiscal quarter after the Commercial Operation Date of the
Pony Express Material Project; it being understood that prior to such date the
Consolidated EBITDA Material Project Adjustment for Pony Express shall be
included in the Borrower’s Consolidated EBITDA), (n), (o) or (p) greater than
$10,000,000 during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred as of the first
day of such period) and (B) the Consolidated EBITDA of any Person or line of
business sold or otherwise disposed of for consideration greater than
$10,000,000 by the Borrower or any Restricted Subsidiary during such period
shall be excluded for such period (assuming the consummation of such sale or
other disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period), (c) for purposes of determining
the Interest Coverage Ratio and the Total Leverage Ratio as of or for the
periods ended on September 30, 2013, December 31, 2013 and March 31, 2014
Consolidated EBITDA

 

4



--------------------------------------------------------------------------------

will be deemed to be equal to (i) for the fiscal quarter ended December 31,
2012, $19,100,000, (ii) for the fiscal quarter ended March 31, 2013, $19,100,000
and (iii) for the fiscal quarter ended June 30, 2013, $19,100,000, (d) the
Consolidated EBITDA attributable to REX shall not exceed the Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries (other than Consolidated EBITDA
attributable to REX) and (e) if REX is not a Restricted Subsidiary, cash
dividends or distributions received from REX during any Applicable Period shall
only be included in Consolidated EBITDA if, as of the applicable Date of
Determination, (x) the Borrower and Affiliates of the Borrower own Equity
Interests representing greater than 50.0% of the voting and economic rights of
all issued and outstanding Equity Interests of REX, (y) the Borrower or an
Affiliate of the Borrower is the operator of the REX assets and (z) the consent
of the Borrower or its Affiliates (or their representatives) is required to
determine the amount and frequency of distributions made from REX to its equity
holders.

(c) The definition of “Consolidated Interest Expense” is hereby deleted in its
entirety and replaced with the following definition:

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP; provided, however, that if REX is a Restricted
Subsidiary, “Consolidated Interest Expense” attributable to REX shall only
include the interest expense of REX multiplied by the percentage of the Equity
Interests of REX directly or indirectly owned by the Borrower and its
Wholly-Owned Restricted Subsidiaries. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by the Borrower or any Restricted Subsidiary with respect to interest
rate Hedging Agreements. For purposes of determining the Interest Coverage Ratio
for the period of four consecutive quarters ended September 30, 2013, December
31, 2013 and March 31, 2014, Consolidated Interest Expense shall be deemed to be
equal to (i) for the fiscal quarter ended December 31, 2012, $2,100,000,
(ii) for the fiscal quarter ended March 31, 2013, $2,100,000 and (iii) for the
fiscal quarter ended June 30, 2013, $2,100,000.

 

5



--------------------------------------------------------------------------------

(d) The first and fourth paragraphs in the definition of “Consolidated Net
Income” are hereby deleted and replaced with the following paragraphs:

“Consolidated Net Income” shall mean, as of any Date of Determination for the
Applicable Period related thereto, the net income (or loss) of the Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP;
provided, however, that Consolidated Net Income shall exclude (a) extraordinary
gains, losses, charges or expenses for such Applicable Period, (b) the net
income of any Restricted Subsidiary during such Applicable Period to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted on such Date of
Determination by operation of the terms of its Organizational Documents or any
agreement, instrument or law applicable to such Restricted Subsidiary, except
that the Borrower’s equity in any net loss of any such Restricted Subsidiary for
such Applicable Period shall be included in determining Consolidated Net Income,
(c) any income (or loss) for such Applicable Period of any Person if such Person
is not a Restricted Subsidiary of the Borrower, except that the aggregate amount
distributed by such Person during such Applicable Period to the Borrower or a
Restricted Subsidiary of the Borrower as a cash dividend or other cash
distribution (as long as, in the case of a cash dividend or other cash
distribution to a Restricted Subsidiary of the Borrower, such Restricted
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso) shall be included in
Consolidated Net Income (but only to the extent such cash dividends or
distributions do not exceed the Borrower’s proportional share in the EBITDA
(less Consolidated Interest Expense) of such Person (calculated based on
Borrower’s and any Restricted Subsidiary’s aggregate percentage ownership of the
total outstanding Equity Interests of such Person and with EBITDA and
Consolidated Interest Expense of such Person being calculated using the same
methodology for Consolidated EBITDA and Consolidated Interest Expense, as
applicable, as if such Person were a Restricted Subsidiary hereunder)), (d)
non-cash gains and losses attributable to movement in the mark-to-market
valuation of Hedging Agreements pursuant to Financial Standards Accounting Board
(“FASB”) Accounting Standards Codification (“ASC 815”), (e) the cumulative
effect of a change in accounting principles, (f) any charges or expenses
relating to severance, relocation and one-time compensation charges, (g) gain or
loss realized upon the sale or other disposition of assets, (h) deferred
financing costs written off and premiums paid in connection with any early
extinguishment of Indebtedness or any Hedging Agreement, (i) non-cash charges,
expenses or other impacts of purchase or recapitalization accounting, including,
to the extent applicable, any accruals and reserves established under purchase
or recapitalization accounting as a result of the Transactions in accordance
with GAAP, (j) non-cash impairment charges or asset write-offs, and any
amortization of intangibles, (k) cash charges or costs in connection with any
investment, sale or other disposition of assets, issuance of Equity Interests or
Indebtedness, or amendment relating

 

6



--------------------------------------------------------------------------------

to any Indebtedness (in each case, whether or not completed), (l) to the extent
covered by insurance and actually reimbursed, any expenses with respect to
liability or casualty events or business interruption and (m) in the case of any
Restricted Subsidiary, the net income of such Restricted Subsidiary attributable
to any minority or other membership interest in such Restricted Subsidiary held
directly or indirectly by a Person other than the Borrower and its Wholly-Owned
Restricted Subsidiaries.

Notwithstanding the foregoing, for purposes of calculating the Total Leverage
Ratio and Interest Coverage Ratio for any period (A) with respect to any Person
whose Equity Interests are acquired by the Borrower or any Restricted Subsidiary
pursuant to an investment made pursuant to Section 6.04(k), (l) (but only
beginning at the end of the third full fiscal quarter after the Commercial
Operation Date of the Pony Express Material Project; it being understood that
prior to such date the applicable Projected Pony Express Distributable Amount
calculated pursuant to the second paragraph of this definition shall be included
in the Borrower’s Consolidated Net Income), (o) or (p) greater than $10,000,000
during such period (but does not become a Restricted Subsidiary as a result of
such acquisition), the aggregate amount of cash distributions made by such
Person to the holders of its Equity Interests during such Applicable Period
multiplied by the percentage of the Equity Interests of such Person acquired by
the Borrower or any Restricted Subsidiary shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period), (B) if any Equity Interests in REX Holdings or
REX are acquired pursuant to an investment made pursuant to Section 6.04(n)
during such period (but REX Holdings or REX, as applicable, does not become a
Restricted Subsidiary as a result of such acquisition), the aggregate amount of
cash distributions made by REX to the holders of its Equity Interests during
such Applicable Period multiplied by the percentage of the Equity Interests of
REX directly or indirectly acquired by a REX HoldCo shall be included on a pro
forma basis for such period (assuming the consummation of such acquisition and
the incurrence or assumption of any Indebtedness in connection therewith
occurred as of the first day of such period) and (C) the aggregate amount of
cash distributions made by any Person that is not a Restricted Subsidiary whose
Equity Interests are sold or otherwise disposed of for consideration greater
than $10,000,000 by the Borrower or any Restricted Subsidiary during such period
shall be excluded for such period (assuming the consummation of such sale or
other disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period).

 

7



--------------------------------------------------------------------------------

(e) The definition of “Defaulting Lender” is hereby deleted in its entirety and
replaced with the following definition:

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swing Line Loans and Letters of Credit) within
two (2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, provided, further, that the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender or a direct or
indirect parent company of a Lender under the Dutch Financial Supervision Act
2007 (as amended from time to time and including any

 

8



--------------------------------------------------------------------------------

successor legislation) shall not be deemed an event described in clause (d) of
this definition. Any determination by the Administrative Agent that a Lender is
a Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.

(f) The definition of “Permitted Drop Down Acquisition” is hereby deleted in its
entirety and replaced with the following definition:

“Permitted Drop Down Acquisition” shall mean any Drop-Down Acquisition approved
after the Closing Date by the Conflicts Committee in accordance with the terms
of the LP Agreement.

(g) The following sentence is hereby inserted at the end of the existing
definition of “subsidiary”:

The appointment of REX HoldCo as the managing member of REX Holdings in
connection with an acquisition of an Equity Interest in REX Holdings pursuant to
Section 6.04(n) shall not cause REX Holdings or REX to be a subsidiary of the
Borrower or any of its Restricted Subsidiaries for purposes of this Agreement so
long as the Borrower and its Wholly-Owned Restricted Subsidiaries, directly and
indirectly, do not own more than 50.0% of the issued and outstanding Equity
Interests of REX.

(h) The definition of “Total Debt” is hereby deleted in its entirety and
replaced with the following definition:

“Total Debt” shall mean, at any time, (a) the total Indebtedness (excluding
Indebtedness of the type described in clause (h), clause (i), clause (j) and
clause (k) of the definition of Indebtedness, except, in the case of clause (k),
to the extent of any unreimbursed drawings thereunder) of the Borrower and the
Restricted Subsidiaries at such time; and minus (b) Unrestricted Cash of up to
$7,500,000; provided, however, that, if REX is a Restricted Subsidiary, Total
Debt attributable to REX shall only include the Indebtedness of REX multiplied
by the percentage of the Equity Interests of REX directly or indirectly owned by
the Borrower and its Wholly-Owned Restricted Subsidiaries.

SECTION 2.2 New Defined Terms. Section 1.01 of the Credit Agreement is amended
by adding the following definitions in the appropriate alphabetical order:

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

9



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Fourth Amendment” shall mean that certain Amendment No. 4 dated as of April 27,
2016, by and among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto, the Issuing Banks party thereto, the Swing Line Lenders
party thereto and Barclays Bank, PLC, as Administrative Agent and Collateral
Agent.

“Fourth Amendment Effective Date” shall have the meaning assigned to the term
“Fourth Amendment Effective Date” in Section 1.1 of the Fourth Amendment.

“REX Closing Date” shall have the meaning assigned to the term “REX Closing
Date” in Section 3.1(a) of the Fourth Amendment.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

10



--------------------------------------------------------------------------------

SECTION 2.3 Amendment to Section 2.21(a)(iv). Section 2.21(a)(iv) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

(iv) All or any part of such Defaulting Lender’s obligation to fund
participations in respect of Swing Line Loans and Letters of Credit shall be
reallocated among the Revolving Credit Lenders that are Non-Defaulting Lenders
in accordance with their respective Pro Rata Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.01 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any such Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 9.21, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

SECTION 2.4 Amendments to Section 5.04. Section 5.04 of the Credit Agreement is
hereby amended by inserting the following new subsection (c):

(c) After the REX Closing Date, furnish to the Administrative Agent, which shall
furnish to each Lender:

(i) within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of REX, an unaudited consolidated balance sheet and
income statement for such fiscal quarter and cash flow statement for such
year-to-date period of REX and its Subsidiaries prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes to
such financial statements), setting forth in each case in comparative form the
figures for the corresponding periods in the previous year, all in reasonable
detail; and

(ii) within one hundred and twenty (120) days after the end of each fiscal year
of REX, an audited consolidated balance sheet, income statement and cash flow
statement of REX and its Subsidiaries for such fiscal year prepared in
accordance with GAAP (with footnotes to such financial statements).

SECTION 2.5 Amendments to Section 5.12(b). The last sentence of Section 5.12(b)
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following sentence:

Notwithstanding anything to the contrary herein or in any other Loan Document,
(A) neither the Borrower nor any of its Subsidiaries shall be required to grant
a Lien in the Equity Interests of any Unrestricted Subsidiary, (B) none of Pony
Express HoldCo, any JV HoldCo, REX

 

11



--------------------------------------------------------------------------------

HoldCo or REX Holdings shall be required to grant a Lien in the Equity Interests
of any Person that is not a Wholly Owned Domestic Subsidiary if the Borrower,
its Restricted Subsidiaries and its Affiliates own or control less than 100% of
the issued and outstanding Equity Interests issued by such Person and (C) REX
shall not be required to become a Guarantor or a Grantor or take any of the
other actions required by this Section 5.12(b) or the Guarantee and Collateral
Agreement so long as any of the Indebtedness (including any Permitted
Refinancing Debt thereof) permitted by Section 6.01(o) is outstanding.

SECTION 2.6 Amendment to Section 5.14. Section 5.14 of the Credit Agreement is
hereby amended by inserting the following new subsection (d):

(d) Notwithstanding anything to the contrary in this Section 5.14 and to the
extent that REX is a Subsidiary, the Board of Directors of the Borrower may at
any time designate REX as an Unrestricted Subsidiary so long as any of the
Indebtedness (including any Permitted Refinancing Debt thereof) permitted by
Section 6.01(o) is outstanding. Notwithstanding anything to the contrary in this
Section 5.14, (i) REX HoldCo may not be designated an Unrestricted Subsidiary
and (ii) if REX is designated as an Unrestricted Subsidiary, REX and its
subsidiaries shall be disregarded for the purposes of determining Consolidated
Total Assets in connection with Section 5.14(a) above.

SECTION 2.7 Amendments to Section 6.01. The word “and” is deleted from the end
of Section 6.01(n), Section 6.01(o) is re-designated as Section 6.01(p) and the
following is added as a new Section 6.01(o):

(o) If REX is a Restricted Subsidiary, the $2,575,000,000 principal amount of
Senior Notes of REX outstanding as of the Fourth Amendment Effective Date (and
any Permitted Refinancing Debt in respect thereof), plus up to $200,000,000 of
Indebtedness of REX incurred under an unsecured, revolving credit facility with
banks or other institutional lenders or investors.

SECTION 2.8 Amendment to Section 6.04(b). Section 6.04(b) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

(b) (i) investments by the Borrower and the Restricted Subsidiaries existing on
the Closing Date in Equity Interests of the Borrower and its Subsidiaries and
(ii) additional investments by the Borrower and any Restricted Subsidiary in the
Equity Interests of the Subsidiaries; provided that (A) any such Equity
Interests held by the Borrower and any Restricted Subsidiary shall be pledged,
to the extent required, pursuant to the Guarantee and Collateral Agreement
(subject to the limitations applicable to Voting Stock of a Foreign Subsidiary
referred to therein), (B) the amount of any such investment made after the
Closing Date pursuant to

 

12



--------------------------------------------------------------------------------

this Section 6.04(b) by the Borrower and any Restricted Subsidiary in, and loans
and advances made after the Closing Date by the Borrower and any other Loan
Party to, any such Subsidiaries that are not Loan Parties or do not become Loan
Parties after giving effect to such investments shall not exceed an amount equal
to the Available Amount at the time any such investment, loan or advance is made
and (C) immediately before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing; provided, further, that
acquisitions of Equity Interests of REX and REX Holdings shall not be permitted
under this subsection;

SECTION 2.9 Amendment to Section 6.04(d). Section 6.04(d) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

(d) (x) loans or advances made by the Borrower to any Restricted Subsidiary and
made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note (which may be revolving in nature)
pledged to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (ii) such loans and advances shall be
unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement, (iii) the amount of such loans and advances made after
the Closing Date pursuant to this Section 6.04(d) by Loan Parties to any such
Restricted Subsidiaries that are not Loan Parties shall not exceed an amount
equal to the Available Amount at the time any such investment, loan or advance
is made and (iv) immediately before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and (y) any guarantees
by the Borrower and the Restricted Subsidiaries of the operating or commercial
obligations (to the extent not constituting Indebtedness) of the Borrower or any
Restricted Subsidiary (other than REX) incurred in the ordinary course of
business; provided, further, that acquisitions of Equity Interests of REX and
REX Holdings shall not be permitted under this subsection;

SECTION 2.10 Amendment to Section 6.04(n). Section 6.04(n) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

(n) acquisitions by REX HoldCo of Equity Interests in REX Holdings or in REX;
provided that (i) any such acquisition that is a Drop Down Acquisition shall be
a Permitted Drop Down Acquisition, (ii) the Borrower and all Affiliates of the
Borrower shall after giving effect to such acquisition, own Equity Interests
representing at least 50.0% of the voting and economic rights of all issued and
outstanding Equity Interests of REX, (iii) the Borrower or an Affiliate of the
Borrower shall be the operator of the REX assets, (iv) the consent of the
Borrower or its Affiliates (or their representatives) is required to determine
the amount and frequency of distributions made from REX to its equity holders,
and (vi) immediately before and after consummating such acquisition the Borrower
must be in Financial Covenant Compliance;

 

13



--------------------------------------------------------------------------------

SECTION 2.11 Amendment to Section 6.04(o). Section 6.04(o) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

(o) in addition to investments permitted by paragraphs (a) through (n) above,
additional investments, loans and advances by the Borrower or any Restricted
Subsidiary so long as (i) the amount invested, loaned or advanced pursuant to
this paragraph (o) does not exceed an amount equal to the Available Amount at
the time such amount is invested loaned or advanced and (ii) both immediately
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing; provided that acquisitions of Equity Interests
of REX and REX Holdings shall not be permitted under this subsection; and

SECTION 2.12 Amendment to Section 6.04(p). Section 6.04(p) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

(p) in addition to investments permitted by paragraphs (a) through (o) above,
other investments, loans and advances by the Borrower or any Restricted
Subsidiary not to exceed the greater of $15,000,000 and an amount equal to 1.50%
of Consolidated Total Assets at any time outstanding; provided that acquisitions
in Equity Interests of REX and REX Holdings shall not be permitted under this
subsection.

SECTION 2.13 Amendments to Section 6.06(b). Section 6.06(b) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Loan Party to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations, or (ii) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests, to make or repay loans or advances to the Borrower
or any other Restricted Subsidiary or to transfer property to the Borrower;
provided that (A) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary that is to be sold and
such sale is permitted hereunder, (C) clause (i) of the foregoing shall not
apply to the restrictions or conditions imposed by any documentation relating to
secured Indebtedness permitted by Section 6.01(a), (d), (e), (g), (i) (solely in
respect of guarantees of other Indebtedness permitted under Section 6.01(a),
(d), (e), (g) and (j)) and (j) in each case, to the extent limited to

 

14



--------------------------------------------------------------------------------

the assets subject to such Indebtedness, (D) clause (i) of the foregoing shall
not apply to customary provisions in leases, licenses and other contracts
restricting the assignment thereof and (E) the foregoing shall not apply to the
restrictions or conditions imposed by any documentation relating to Indebtedness
(including any Permitted Refinancing Debt thereof) permitted by Section 6.01(o).

SECTION 2.14 Amendment to Article IX. Article IX is hereby amended by inserting
the following new Section 9.21:

SECTION 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 2.15 Amendment to Exhibit I. Exhibit I to the Credit Agreement is
deleted in its entirety and replaced with Exhibit I attached hereto.

 

15



--------------------------------------------------------------------------------

ARTICLE III

LENDERS

SECTION 3.1 Increase to Revolving Credit Commitments.

(a) On or after the Fourth Amendment Effective Date and prior to the REX
Acquisition pursuant to Section 6.04(n), the Borrower shall deliver a written
notice to the Administrative Agent setting forth the proposed closing date for
such acquisition (which shall not be less than three Business Days nor more than
60 days after the date of such notice (or such other number of days as the
Administrative Agent may agree to in its sole discretion)) (the “REX Closing
Date”).

(b) Subject to Section 3.4 below, on the REX Closing Date, the definitions
of ”Incremental Loan Amount” and “Total Revolving Credit Commitment” in the
Credit Agreement shall automatically be deleted in their entirety and replaced
with the following definition:

“Incremental Loan Amount” shall mean $150,000,000.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the REX Closing Date is $1,750,000,000.

(c) Subject to Section 3.4, the Administrative Agent, the Borrower and each
Lender agree on the REX Closing Date, the amounts of such Lender’s Revolving
Credit Commitment shall automatically be as set forth on Schedule 2.01 annexed
hereto, on the terms and subject to the conditions set forth herein. The
Administrative Agent shall promptly notify each Lender as to the REX Closing
Date.

SECTION 3.2 Reallocations. Upon the effectiveness of the increase in the
Revolving Credit Commitment contemplated in Sections 3.1(b) and (c) above, the
Revolving Credit Commitment of each of the Lenders and the amount of all
outstanding Revolving Loans and participations in Letters of Credit and Swing
Line Loans shall be reallocated on the REX Closing Date among the Lenders in
accordance with their respective Revolving Credit Commitments, and to effect
such reallocations, each Lender whose Revolving Credit Commitment on the REX
Closing Date exceeds its Revolving Credit Commitment immediately prior to the
REX Closing Date (each an “Assignee Lender”) shall be deemed to have purchased
all right, title and interest in, and all obligations in respect of, the
Revolving Credit Commitments of the Lenders whose Revolving Credit Commitments
are less than their respective Revolving Credit Commitment immediately prior to
the REX Closing Date (each an “Assignor Lender”), so that the Revolving Credit
Commitments of each Lender will be as set forth on Schedule 2.01 attached
hereto. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, Assignment and Acceptances without the
payment of any related assignment fee, and, except for replacement Revolving
Loan Notes to be provided to the Assignor Lenders and Assignee Lenders in the
principal amount of their respective Revolving Credit Commitments (after giving
effect to this Fourth Amendment and the REX Closing Date), no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Lenders and
Assignee Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to any netting effected by the Administrative Agent) with respect to such
reallocations and assignments.

 

16



--------------------------------------------------------------------------------

SECTION 3.3 Interest; Breakage; Prepayments. Upon the effectiveness of the
increase of the Revolving Credit Commitments contemplated in Sections 3.1(b) and
(c) above:

(a) The Borrower hereby agrees that it shall pay to the Revolving Credit Lenders
on the REX Closing Date accrued and unpaid interest to and including the REX
Closing Date, on the outstanding amount of Revolving Loans;

(b) Each Revolving Lender hereby waives any right to receive any payments under
Section 2.15 of the Credit Agreement as a result of the payment of any existing
Revolving Loans pursuant to this Amendment; and

(c) It is understood and agreed that the Borrower, in coordination with the
Administrative Agent, may elect on or prior to the REX Closing Date that after
giving effect to the reallocations provided for in Section 3.2, the existing
Eurodollar Loans outstanding on the REX Closing Date shall continue to remain
outstanding in the same aggregate dollar amount and with the same ending date
for each Interest Period.

SECTION 3.4 Conditions to Effectiveness. The increase in the Revolving Credit
Commitments contemplated by this Article III is subject to the satisfaction of
the following conditions:

(a) the effectiveness of this Fourth Amendment in accordance with Article IV
below;

(b) the rights, title and interest of Rockies Express Holdings, LLC under the
REX MPA shall have been assigned to a REX HoldCo pursuant to assignment
documentation approved by the Conflicts Committee pursuant to the terms of the
LP Agreement;

(c) the REX Acquisition shall have been (or, contemporaneously with the increase
of the Revolving Credit Commitments, will be) consummated on the REX Closing
Date in accordance with the REX MPA (as assigned to a REX HoldCo pursuant to
clause (b) above);

(d) the conditions set forth in Sections 4.01(b) and 4.01(c) of the Credit
Agreement shall be satisfied and the Administrative Agent shall have received a
certificate to that effect executed by a Financial Officer of the Borrower;

(e) immediately before and after giving effect to the REX Acquisition, the
Borrower is in Financial Covenant Compliance and the Administrative Agent shall
have received a certificate to that effect executed by a Financial Officer of
the Borrower;

(f) the Arrangers shall have received, on behalf of the Administrative Agent,
the Collateral Agent and the Lenders, the favorable written opinion of Stinson
Leonard Street LLP, counsel for the Borrower, in form and substance satisfactory
to the Arrangers, (A) dated the REX Closing Date, (B) addressed to the
Administrative Agent, the Collateral Agent and the Lenders, and (C) covering
such matters relating to this Fourth Amendment and the transactions contemplated
hereby as the Arrangers shall

 

17



--------------------------------------------------------------------------------

reasonably request (including a no conflicts opinions as to any material debt
documents to which REX is a party), and the Borrower hereby requests such
counsel to deliver such opinions;

(g) the Borrower shall have paid all accrued and unpaid interest on the
aggregate principal amount of the Revolving Loans and all amounts due under
Section 3.3;

(h) the Administrative Agent, the Arrangers and each applicable Lender shall
have received reimbursement or payment by the Borrower of all fees and expenses
incurred in connection with this Fourth Amendment or owed in respect of such
increased Revolving Credit Commitments (including any fees due and payable
pursuant to the Engagement Letter); and

(i) the REX Closing Date shall have occurred on or before July 1, 2016.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

The effectiveness of this Fourth Amendment (including the amendments contained
in Article II but excluding the transactions contemplated in Article III which,
for avoidance of doubt, shall only be effective upon the satisfaction of the
conditions contemplated in Section 3.4 above) are subject to the satisfaction
(or waiver) of the following conditions:

SECTION 4.1 This Fourth Amendment shall have been duly executed by the Borrower,
the Administrative Agent, the Collateral Agent, the Swing Line Lenders, the
Lenders, the Issuing Banks and the other Loan Parties, and delivered to the
Arrangers;

SECTION 4.2 The Arrangers shall have received with respect to the Borrower and
each other Loan Party (i) certificates of good standing as of a recent date
issued by the appropriate Governmental Authority of the state or jurisdiction of
its incorporation or organization, where applicable; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Fourth Amendment
Effective Date and certifying (A) that attached thereto is a true and complete
copy of the Organizational Documents of such Loan Party or that there have been
no changes to the Organizational Documents of such Loan Party from those most
recently delivered to the Administrative Agent in connection with the Credit
Agreement and that such documents remain in full force and effect, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or other governing body of such Loan Party (and, if
applicable, any parent company of such Loan Party) authorizing the execution,
delivery and performance of this Fourth Amendment and any related Loan Documents
and the increase in the Revolving Credit Commitments contemplated hereby, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, and (C) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above;

 

18



--------------------------------------------------------------------------------

SECTION 4.3 No Default or Event of Default has occurred and is continuing under
the Credit Agreement both before and immediately after giving effect to the
transactions contemplated hereby;

SECTION 4.4 The representations and warranties of the Borrower set forth in
Article V of this Fourth Amendment are true and correct;

SECTION 4.5 The Borrower shall have delivered to the Collateral Agent a control
agreement in form and substance reasonably satisfactory to the Collateral Agent
for each deposit account and securities account required to be subject to such a
control agreement as set forth in Section 5.2 of the Guarantee and Collateral
Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the other parties hereto to enter into this Fourth Amendment, the
Borrower represents and warrants to each of the Lenders, each Issuing Bank, the
Arrangers and the Administrative Agent that, as of the Fourth Amendment
Effective Date and after giving effect to the transactions and amendments to
occur on the Fourth Amendment Effective Date:

(a) This Fourth Amendment has been duly authorized, executed and delivered by
each of the Loan Parties party hereto and constitutes, and the Credit Agreement
(after giving effect to this Fourth Amendment, will (as to the Borrower)
constitute, its legal, valid and binding obligation, enforceable against each of
the Loan Parties party hereto or thereto in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

(b) The representations and warranties of the Borrower set forth in the Credit
Agreement and the other Loan Documents are true and correct on and as of the
Fourth Amendment Effective Date (after giving effect to this Fourth Amendment),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;

(c) After giving effect to this Fourth Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing on the Fourth Amendment Effective Date; and

(d) Immediately prior to and immediately after the consummation of the
transactions contemplated under this Fourth Amendment on the Fourth Amendment
Effective Date, after taking into account all applicable rights of indemnity and
contribution, the Borrower and its subsidiaries on a consolidated basis, are
Solvent.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

EFFECTS ON LOAN DOCUMENTS

Except as specifically amended herein, all Loan Documents shall continue to be
in full force and effect and are hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Fourth Amendment
shall not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents. The Borrower and the other Loan Parties acknowledge and
agree that, on and after the Fourth Amendment Effective Date, this Fourth
Amendment and each of the other Loan Documents to be executed and delivered by a
Loan Party in connection herewith shall constitute a Loan Document for all
purposes of the Credit Agreement. On and after the Fourth Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Fourth Amendment, and this Fourth Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Nothing herein shall be
deemed to entitle the Borrower to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Expenses. The Borrower agrees to pay all reasonable out-of-pocket
costs and expenses incurred by the Arrangers in connection with this Fourth
Amendment and any other documents prepared in connection herewith, in each case
to the extent required by Section 9.05 of the Credit Agreement. The Borrower
hereby confirms that the indemnification provisions set forth in Section 9.05 of
the Credit Agreement shall apply to this Fourth Amendment and such losses,
claims, damages, liabilities, costs and expenses (as more fully set forth
therein as applicable) which may arise herefrom or in connection herewith.

SECTION 7.2 Amendments; Execution in Counterparts; Severability.

(a) This Fourth Amendment may not be amended nor may any provision hereof be
waived except in accordance with the terms of Section 9.08 of the Credit
Agreement; and

(b) In the event any one or more of the provisions contained in this Fourth
Amendment should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the

 

20



--------------------------------------------------------------------------------

validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.3 Reaffirmation; Mortgage Modification Requirements.

(a) Each of the Loan Parties party to the Guarantee and Collateral Agreement and
the other Loan Documents, in each case as amended, supplemented or otherwise
modified from time to time, hereby (i) acknowledges and agrees that all of its
obligations under the Guarantee and Collateral Agreement and the other Loan
Documents to which it is a party are reaffirmed and remain in full force and
effect on a continuous basis, (ii) reaffirms (A) each Lien granted by it to the
Collateral Agent for the benefit of the Secured Parties and (B) the guaranties
made by it pursuant to the Guarantee and Collateral Agreement, (iii)
acknowledges and agrees that the grants of security interests by and the
guaranties of the Loan Parties contained in the Guarantee and Collateral
Agreement and the Mortgages are, and shall remain, in full force and effect
after giving effect to the Fourth Amendment, and (iv) agrees that the
Obligations include, among other things and without limitation, the prompt and
complete payment and performance by the Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of principal and interest
on the Loans under the Credit Agreement.

(b) Within 90 days of the REX Closing Date (or such longer period of time
acceptable to the Administrative Agent), the Borrower shall satisfy the Mortgage
Modification Requirements.

SECTION 7.4 Governing Law; Waiver of Jury Trial; Jurisdiction. THIS FOURTH
AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN. The provisions of Section 9.15 of the Credit Agreement
are incorporated herein by reference.

SECTION 7.5 Headings. Section headings in this Fourth Amendment are included
herein for convenience of reference only, are not part of this Fourth Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Fourth Amendment.

SECTION 7.6 Counterparts. This Fourth Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

[Remainder of page intentionally left blank.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

TALLGRASS ENERGY PARTNERS, LP, as Borrower By: TALLGRASS MLP GP, LLC, its
general partner By:  

/s/ David G. Dehaemers, Jr.

Name:   David G. Dehaemers, Jr. Title:   President and Chief Executive Officer
TALLGRASS MLP OPERATIONS, LLC, as Grantor By:  

/s/ David G. Dehaemers, Jr.

Name:   David G. Dehaemers, Jr. Title:   President and Chief Executive Officer
TALLGRASS INTERSTATE GAS TRANSMISSION, LLC, as Grantor By:  

/s/ David G. Dehaemers, Jr.

Name:   David G. Dehaemers, Jr. Title:   Chief Executive Officer TALLGRASS
MIDSTREAM, LLC, as Grantor By:  

/s/ David G. Dehaemers, Jr.

Name:   David G. Dehaemers, Jr. Title:   Chief Executive Officer

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

TRAILBLAZER PIPELINE COMPANY LLC, as Grantor By:  

/s/ David G. Dehaemers, Jr.

Name:   David G. Dehaemers, Jr. Title:   Chief Executive Officer TALLGRASS
ENERGY INVESTMENTS, LLC, as Grantor By:  

/s/ David G. Dehaemers, Jr.

Name:   David G. Dehaemers, Jr. Title:   Chief Executive Officer TALLGRASS PXP
HOLDINGS, LLC, as Grantor By:  

/s/ David G. Dehaemers, Jr.

Name:   David G. Dehaemers, Jr. Title:   Chief Executive Officer TALLGRASS
ENERGY FINANCE CORP., as Grantor By:  

/s/ David G. Dehaemers, Jr.

Name:   David G. Dehaemers, Jr. Title:   President and Chief Executive Officer

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC as Administrative Agent, Collateral Agent, a Lender, a Swing
Line Lender and an Issuing Bank By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. as a Lender, a Swing Line Lender and an Issuing Bank By:
 

/s/ Alan W. Wray

Name:   Alan W. Wray Title:   Managing Director

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Lender By:  

/s/ Kimberly Miller

Name:   Kimberly Miller Title:   Assistant Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:  

/s/ Todd Mogil

Name:   Todd Mogil Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH as a Lender By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director By:  

/s/ Michael Shannon

Name:   Michael Shannon Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA as a Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA as a Lender By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Lender By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Lorenz Meier

Name:   Lorenz Meier Title:   Authorized Signatory

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

COMPASS BANK as a Lender By:  

/s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC as a Lender By:  

/s/ Lexanne Cooper

Name:   Lexanne Cooper Title:   Authorized Signatory

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION as a Lender By:  

/s/ Matthew L. Molero

Name:   Matthew L. Molero Title:   Sr. Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

REGIONS BANK as a Lender By:  

/s/ David Valentine

Name:   David Valentine Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION as a Lender By:  

/s/ Jonathan Luchansky

Name:   Jonathan Luchansky Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as a Lender By:  

/s/ Todd S. Anderson

Name:   Todd S. Anderson Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI-UFJ, LTD. as a Lender By:  

/s/ Mark Oberreuter

Name:   Mark Oberreuter Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

BNP PARIBAS as a Lender By:  

/s/ Vincent Trapet

Name:   Vincent TRAPET Title:   Director By:  

/s/ Sriram Chandrasekaran

Name:   Sriram Chandrasekaran Title:   Director

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA as a Lender By:  

/s/ Mark Sparrow

Name:   Mark Sparrow Title:   Director

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

ING CAPITAL LLC as a Lender By:  

/s/ Cheryl LaBelle

Name:   Cheryl LaBelle Title:   Managing Director By:  

/s/ Hans Beekmans

Name:   Hans Beekmans Title:   Director

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. as a Lender By:  

/s/ Scott Donaldson

Name:   Scott Donaldson Title:   Senior Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A. as a Lender By:  

/s/ Aidan Lanigan

Name:   Aidan Lanigan Title:   Senior Vice President By:  

/s/ Puiki Lok

Name:   Puiki Lok Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

CADENCE BANK, N.A. as a Lender By:  

/s/ David Anderson

Name:   David Anderson Title:   Senior Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

UMB BANK, N.A. as a Lender By:  

/s/ Jess M. Adams

Name:   Jess M. Adams Title:   Vice President

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

ZB, N.A. DBA AMEGY BANK as a Lender By:  

/s/ Jill McSorley

Name:   Jill McSorley Title:   Senior Vice President - Amegy Bank Division

 

[Signature Page to Tallgrass Energy Partners, LP Credit Agreement – Amendment
No. 4]



--------------------------------------------------------------------------------

SCHEDULE 2.01

REVOLVING CREDIT COMMITMENTS

AND

COMMITTED INCREASE COMMITMENTS*

 

Name of Lender

   Revolving Credit Commitments  

Wells Fargo Bank, N.A.

   $ 96,000,000   

Barclays Bank PLC

   $ 96,000,000   

Bank of America, N.A.

   $ 86,000,000   

Citibank, N.A.

   $ 86,000,000   

Deutsche Bank AG New York Branch

   $ 86,000,000   

Goldman Sachs Bank USA

   $ 86,000,000   

Royal Bank of Canada

   $ 86,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 86,000,000   

Morgan Stanley Bank, N.A.

   $ 86,000,000   

Compass Bank

   $ 70,000,000   

Toronto Dominion (Texas) LLC

   $ 65,000,000   

Capital One, National Association

   $ 86,000,000   

Regions Bank

   $ 55,000,000   

PNC Bank, National Association

   $ 65,000,000   

U.S. Bank National Association

   $ 65,000,000   

The Bank of Tokyo Mitsubishi-UFJ, Ltd.

   $ 65,000,000   

BNP Paribas

   $ 65,000,000   

The Bank of Nova Scotia

   $ 65,000,000   

ING Capital LLC

   $ 65,000,000   

Citizens Bank, N.A.

   $ 50,000,000   

ABN AMRO Capital USA LLC

   $ 45,000,000   

Santander Bank, N.A.

   $ 45,000,000   

Cadence Bank, N.A.

   $ 35,000,000   

UMB Bank, N.A.

   $ 40,000,000   

ZB, N.A. dba Amegy Bank

   $ 40,000,000   

Branch Banking and Trust Company

   $ 35,000,000      

 

 

 

Total:

   $ 1,750,000,000      

 

 

 

 

* All Committed Increase Commitments have been exercised and are now reflected
in the Revolving Credit Commitments for each Lender.



--------------------------------------------------------------------------------

EXHIBIT I

[See attached.]



--------------------------------------------------------------------------------

Exhibit I

to Credit

Agreement

FORM OF COMPLIANCE CERTIFICATE

[DATE]

Pursuant to Section 5.04(a)(iii) of that certain Credit Agreement, dated as of
May 17, 2013 (as amended, restated, amended and restated, replaced, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement), among TALLGRASS ENERGY
PARTNERS, LP, a Master Limited Partnership formed under the laws of Delaware
(the “Borrower), the Lenders party thereto from time to time and BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, including any
successor thereto in such capacity, the “Administrative Agent”), the undersigned
hereby certifies that he or she is the [Chairman of the Board][Chief Financial
Officer][Principal Accounting Officer][Treasurer][Controller] of the Borrower,
and certifies in such capacity, and not in his or her individual capacity, as
follows:

1. No Event of Default or Default has occurred and is continuing at the end of
the accounting period covered by the attached financial statements, except as
set forth in a separate attachment, if any, to this compliance certificate (this
“Certificate”), specifying the nature and extent thereof and the corrective
action taken or proposed to be taken with respect thereto by the Borrower;

2. The financial statements currently available on the website of the Securities
Exchange Commission at http://www.sec.gov in accordance with Sections 5.04(a)(i)
or 5.04(a)(ii), as applicable, of the Credit Agreement have been prepared in
accordance with GAAP consistently applied (subject in the case of the interim
statements to normal year-end adjustments and the absence of footnotes) and
present fairly and accurately the financial condition and results of operations
of the Borrower and its consolidated Subsidiaries on a consolidated basis in all
material respects as of the dates and for the periods to which they relate; and

3. Annexes A and B hereto demonstrate compliance with each of the financial
covenants contained in Sections 6.10 and 6.11 of the Credit Agreement.

4. Annex C hereto demonstrates the Available Amount (including the calculations
thereof) as of the end of the accounting period covered by the attached
financial statements.

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Financial Officers as of the date and year first above written.

 

I-1



--------------------------------------------------------------------------------

TALLGRASS ENERGY PARTNERS, LP By:   Tallgrass MLP GP, LLC, its general partner
By:  

 

Name:   Title:   [Chairman of the Board][Chief Financial Officer][Principal
Accounting Officer] [Treasurer][Controller]

Annex

A to Compliance

Certificate

 

I-2



--------------------------------------------------------------------------------

Covenant 6.10

Interest Coverage Ratio

FOR THE FISCAL QUARTER ENDING [            ], 20[    ]

 

Consolidated EBITDA (as calculated on Supplement A) for the Applicable Period:

   $                   

 

 

 

Consolidated Interest Expense (as calculated below) for the Applicable Period:

   $                   

 

 

 

Interest Coverage Ratio (Consolidated EBITDA to Consolidated Interest Expense)
for the Applicable Period:

             : 1.00   

Minimum Interest Coverage Ratio for the Applicable Period:

     2.50 : 1.00   

In Compliance:

     Yes/No   

 

I-3



--------------------------------------------------------------------------------

Calculation of Consolidated Interest Expense

Without duplication, for the Applicable Period:

 

(a) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations) of the Borrower and
the Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP;

   $                   

 

 

 

(b) any interest accrued during such period in respect of Indebtedness of the
Borrower or any Restricted Subsidiary that is required to be capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP. For purposes of the foregoing, interest expense shall be determined
after giving effect to any net payments made or received by the Borrower or any
Restricted Subsidiary with respect to interest rate Hedging Agreements:

   $        

 

 

 

Consolidated Interest Expense (the sum of clauses (a) and (b)):1

   $        

 

 

 

 

1  If REX is a Restricted Subsidiary, “Consolidated Interest Expense”
attributable to REX shall only include the interest expense of REX multiplied by
the percentage of the Equity Interests of REX directly or indirectly owned by
the Borrower and its Wholly-Owned Restricted Subsidiaries.

 

I-4



--------------------------------------------------------------------------------

     

Annex B to Compliance

Certificate

Covenant 6.11

Maximum Total Leverage Ratio

FOR THE FISCAL QUARTER ENDING [            ], 20[    ]

 

Total Debt (as calculated below) as of the last day of the Applicable Period:

   $                   

 

 

 

Consolidated EBITDA (as calculated on Supplement A) for the Applicable Period:

   $        

 

 

 

Total Leverage Ratio (Total Debt to Consolidated EBITDA):

             : 1.00   

Maximum Total Leverage Ratio for the Applicable Period:

     [4.75][5.25] : 1.00   

In Compliance:

     Yes/No   

Calculation of Total Debt

 

(a) total Indebtedness (excluding Indebtedness of the type described in clause
(h), clause (i), clause (j) and clause (k) of the definition of Indebtedness in
the Credit Agreement, except, in the case of clause (k), to the extent of any
unreimbursed drawings thereunder) of the Borrower and the Restricted
Subsidiaries at such time:

   $                   

 

 

 

(b) Unrestricted Cash (the sum of the amount of cash and Permitted Investments
of the Borrower and each Restricted Subsidiary that is a Domestic Subsidiary, as
set forth on the balance sheet of the Borrower and its Restricted Subsidiaries
(it being understood that such amount shall exclude in any event (i) any cash or
Permitted Investments identified on such balance sheet as “restricted” (other
than cash or Permitted Investments restricted in favor of the Secured Parties),
(ii) any amount to the extent any use thereof for application to the payment of
Indebtedness under the Loan Documents is restricted or prohibited by Law or
contract and (iii) any cash or Permitted Investments that are not subject to a
perfected security interest in favor of the Collateral Agent for the benefit of
the Secured Parties (which cash will be deemed to be subject to such a security
interest if it is deposited in a deposit account or securities account in which
the Collateral Agent for the benefit of the Secured Parties has a perfected
security interest):2

   $        

 

 

 

Total Debt (clause (a) minus clause (b): 3

   $        

 

 

 

 

 

2  The deduction for Unrestricted Cash on any date shall not exceed $7,500,000.

3  If REX is a Restricted Subsidiary, Total Debt attributable to REX shall only
include the Indebtedness of REX multiplied by the percentage of the Equity
Interests of REX directly or indirectly owned by the Borrower and its
Wholly-Owned Restricted Subsidiaries.

 

I-5



--------------------------------------------------------------------------------

Supplement

A to Compliance

Certificate

Consolidated EBITDA

FOR THE FISCAL QUARTER ENDING [            ], 20[    ]

Calculation of Consolidated Net Income

 

(a) Net income for the Applicable Period:

   $                   

 

 

 

(b) extraordinary gains, losses, charges or expenses for such Applicable Period:

   $        

 

 

 

(c) the net income of any Restricted Subsidiary during such Applicable Period to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary of such income is not permitted on such Date of
Determination by operation of the terms of its Organizational Documents or any
agreement, instrument or law applicable to such Restricted Subsidiary, except
that the Borrower’s equity in any net loss of any such Restricted Subsidiary for
such Applicable Period shall be included in determining Consolidated Net Income:

   $        

 

 

 

(d) any income (or loss) for such Applicable Period of any Person if such Person
is not a Restricted Subsidiary of the Borrower, except that the aggregate amount
distributed by such Person during such Applicable Period to the Borrower or a
Restricted Subsidiary of the Borrower as a cash dividend or other cash
distribution (as long as, in the case of a cash dividend or other cash
distribution to a Restricted Subsidiary of the Borrower, such Restricted
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (c) above) shall be included in Consolidated Net
Income (but only to the extent such cash dividends or distributions do not
exceed the Borrower’s proportional share in the EBITDA (less Consolidated
Interest Expense) of such Person (calculated based on Borrower’s and any
Restricted Subsidiary’s aggregate percentage ownership of the total outstanding
Equity Interests of such Person and with EBITDA and Consolidated Interest
Expense of such Person being calculated using the same methodology for
Consolidated EBITDA and Consolidated Interest Expense, as applicable, as if such
Person were a Restricted Subsidiary under the Credit Agreement)):

   $        

 

 

 

 

I-6



--------------------------------------------------------------------------------

(e) non-cash gains and losses attributable to movement in the mark-to-market
valuation of Hedging Agreements pursuant to ASC-815:

   $                   

 

 

 

(f) the cumulative effect of a change in accounting principles:

   $        

 

 

 

(g) any charges or expenses relating to severance, relocation and one-time
compensation charges:

   $        

 

 

 

(h) gain or loss realized upon the sale or other disposition of assets:

   $        

 

 

 

(i) deferred financing costs written off and premiums paid in connection with
any early extinguishment of Indebtedness or any Hedging Agreement:

   $        

 

 

 

(j) non-cash charges, expenses or other impacts of purchase or recapitalization
accounting, including, to the extent applicable, any accruals and reserves
established under purchase or recapitalization accounting as a result of the
Transactions in accordance with GAAP:

   $        

 

 

 

(k) non-cash impairment charges or asset write-offs, and any amortization of
intangibles:

   $        

 

 

 

(l) cash charges or costs in connection with any investment, sale or other
disposition of assets, issuance of Equity Interests or Indebtedness, or
amendment relating to any Indebtedness (in each case, whether or not completed):

   $        

 

 

 

(m) to the extent covered by insurance and actually reimbursed, any expenses
with respect to liability or casualty events or business interruption:

   $        

 

 

 

(n) in the case of any Restricted Subsidiary, the net income of such Restricted
Subsidiary attributable to any minority or other membership interest in such
Restricted Subsidiary held directly or indirectly by a Person other than the
Borrower and its Wholly-Owned Restricted Subsidiaries:

   $        

 

 

 

Consolidated Net Income for the Applicable Period (clause (a) minus, without
duplication, the sum of clauses (b) through (n)): 4

   $        

 

 

 

 

4  CNI to be adjusted to account for any adjustments set forth in the second,
third and fourth paragraphs of the definition of Consolidated Net Income in the
Credit Agreement.

 

I-7



--------------------------------------------------------------------------------

Calculation of Consolidated EBITDA

 

(a) Consolidated Net Income for the Applicable Period:

   $                   

 

 

 

(b) the provision for all Taxes (whether or not paid, estimated or accrued)
based on income, profits or capital (including penalties and interest, if any),
net of any applicable credits for such period:

   $        

 

 

 

(c) Consolidated Interest Expense for such period:

   $        

 

 

 

(d) depreciation, amortization and all other non-cash charges or non-cash losses
for such period:

   $        

 

 

 

(e) any costs or expenses pursuant to any equity-related benefit plan, or any
stock subscription or shareholder agreement, to the extent funded with cash
proceeds contributed to the capital of the Borrower as common equity:

   $        

 

 

 

(f) for any Material Projects commenced or acquired by the Borrower or any
Restricted Subsidiary with a Commencement Date occurring on or prior to the Date
of Determination, Consolidated EBITDA Material Project Adjustments for such
Material Project for such period: 5

   $        

 

 

 

(g) without duplication of the netting provided in clause (b) above, Federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for such period:

   $        

 

 

 

(h) all cash payments made during such period on account of reserves,
restructuring charges, and other non-cash charges added to Consolidated Net
Income pursuant to clause (d) above:

   $        

 

 

 

(i) other income of the Borrower and the Restricted Subsidiaries increasing
Consolidated Net Income for such period which does not represent a cash item in
such period:

   $        

 

 

 

Consolidated EBITDA (clause (a) plus, without duplication, the sum of clauses
(b) through (f) and minus, without duplication and to the extent included in
calculated Consolidated Net Income, the sum of clauses (g) through (i)): 6 7 8

   $        

 

 

 

 

5  The aggregate amount of adjustments included in clause (f) for any period (1)
in respect of all Material Projects taken together (other than the Pony Express
Material Project) shall not exceed 15% of pro forma Consolidated EBITDA
(calculated without giving effect to clause (f)), and (2) in respect of the Pony
Express Material Project shall not exceed the Pony Express Adjustment Limit.

6  If REX is a Restricted Subsidiary, the amount of any adjustment pursuant to
clauses (b) through (i) attributable to REX shall be equal to the total amount
of such item multiplied by the percentage of the Equity Interests of REX
directly or indirectly owned by the Borrower and its Wholly-Owned Restricted
Subsidiaries.

7  For purposes of calculating the Total Leverage Ratio and Interest Coverage
Ratio for any period (A) the Consolidated EBITDA of any Person that becomes a
Restricted Subsidiary acquired by the Borrower or any Restricted Subsidiary
pursuant to either a Permitted Acquisition for Acquisition Consideration greater
than $10,000,000 or an investment made pursuant to Section 6.04(k), (l) (but
only beginning at the end of the third full fiscal quarter after the Commercial
Operation Date of the Pony Express Material Project; it being understood that
prior to such date the Consolidated EBITDA Material Project Adjustment for Pony
Express shall be included in the Borrower’s Consolidated EBITDA), (n), (o) or
(p) of the Credit Agreement greater than $10,000,000 during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred as of the first day of such period) and (B) the Consolidated
EBITDA of any Person or line of business sold or otherwise disposed of for
consideration greater than $10,000,000 by the Borrower or any Restricted
Subsidiary during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

8  If REX is a Restricted Subsidiary, the Consolidated EBITDA attributable to
REX shall not exceed the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries (other than Consolidated EBITDA attributable to REX). If REX is not
a Restricted Subsidiary, cash dividends or distributions received from REX
during any Applicable Period shall only be included in Consolidated EBITDA if,
as of the applicable Date of Determination, (x) the Borrower and Affiliates of
the Borrower own Equity Interests representing greater than 50.0% of the voting
and economic rights of all issued and outstanding Equity Interests of REX, (y)
the Borrower or an Affiliate of the Borrower is the operator of the REX assets
and (z) the consent of the Borrower or its Affiliates (or their representatives)
is required to determine the amount and frequency of distributions made from REX
to its equity holders.

 

I-8



--------------------------------------------------------------------------------

Annex

C to Compliance

Certificate

Available Amount

AS OF THE END OF THE FISCAL QUARTER ENDING [            ], 20[    ]

 

(a) Net cash proceeds received after the Closing Date and on or prior to the
date above from any sale of Equity Interests by, or capital contribution to, the
Borrower (which, in the case of any such sale of Equity Interests, are not
Disqualified Stock):

   $                   

 

 

 

(b) Return of capital or repayment of principal received in cash by the Borrower
in respect of investments made pursuant to Sections 6.04(b)(ii)(B),
6.04(d)(x)(iii) and 6.04(o) of the Credit Agreement:

   $        

 

 

 

(c) Available Amount used to make investments pursuant to Section 6.04(b)(ii)(B)
of the Credit Agreement:

   $        

 

 

 

(d) Available Amount used to make investments pursuant to Section
6.04(d)(x)(iii) of the Credit Agreement:

   $        

 

 

 

(e) Available Amount used to make investments pursuant to Section 6.04(o) of the
Credit Agreement:

   $        

 

 

 

Available Amount (the sum of clause (a) plus clause (b) minus the sum of clause
(c) plus clause (d) plus clause (e)):

   $        

 

 

 

 

I-9